REVERSE and REMAND and Opinion Filed January 26, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00698-CR

                      THE STATE OF TEXAS, Appellant
                                  V.
                      JACK BRYAN TIGHE II, Appellee

               On Appeal from the County Criminal Court No. 9
                            Dallas County, Texas
                   Trial Court Cause No. MB18-49378-K

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Osborne
      The trial court granted appellee Jack Bryan Tighe II’s motion to suppress the

results of the State’s alcohol analysis of his blood after he was charged with driving

while intoxicated. The State appeals the trial court’s ruling. We reverse the trial

court’s order and remand the case to the trial court for further proceedings.

                                   BACKGROUND

      On April 23, 2018, Texas Department of Public Safety officer Jamal Manigo

responded to a single vehicle crash on the Dallas North Tollway. Manigo identified

the driver of the vehicle as Tighe. While interviewing Tighe, Manigo detected an
odor of alcohol coming from Tighe’s breath and observed that Tighe’s eyes were

bloodshot, glassy, and watery. Tighe told Manigo that he had consumed two

alcoholic beverages earlier that day at a work event.

         After conducting standardized field sobriety tests on Tighe, Manigo

determined that Tighe had lost the normal use of his physical faculties by reason of

alcohol and placed him under arrest for driving while intoxicated. Manigo asked

Tighe for permission to take a blood sample. When Tighe refused, Manigo executed

an affidavit for a search warrant to obtain a blood specimen from Tighe. The

magistrate issued a search warrant that provided in part:

         Now, therefore, you are commanded to take custody of the suspect and
         transport the suspect to a medical or jail facility in Dallas County, Texas
         where you shall search for, seize and maintain as evidence the property
         described in said Affidavit, to-wit: human blood from the body of
         [Tighe].

         Manigo took Tighe to Parkland Hospital in Dallas, Texas and executed the

warrant less than an hour after the magistrate issued it by having a registered nurse

draw the blood from Tighe. The blood specimen was submitted to the Texas

Department of Public Safety Crime Lab in Garland on April 24, 2018. The lab issued

an Alcohol Content Laboratory Report dated August 30, 2018, showing that Tighe’s

blood had an alcohol concentration of 0.186 grams of alcohol per 100 milliliters of

blood.

         Tighe moved to suppress the results of the analysis of his blood that was seized

pursuant to the warrant. Relying on State v. Martinez, 570 S.W.3d 278 (Tex. Crim.

                                            –2–
App. 2019), Tighe argued that the search warrant only allowed the state to seize his

blood; it did not allow the State to analyze the blood it collected.

        At the hearing on Tighe’s motion to suppress, all of the supporting documents

including the affidavit, the warrant, and the laboratory report were admitted into

evidence. The trial court heard the parties’ arguments and stated on the record that

Tighe’s motion was granted for two reasons: (1) the State failed to obtain a second

warrant for testing as Martinez requires, and (2) the analysis was not made within

three days of the warrant’s issuance, as required by the code of criminal procedure.

See TEX. CODE CRIM. PROC. art. 18.07(a)(3) (three-day period allowed for execution

of search warrant, exclusive of day of issuance and day of execution). The trial court

also signed a written order granting the motion on November 11, 2019. This appeal

followed.

                                                  ANALYSIS

        In a single issue, the State argues that the trial court erred by granting the

motion to suppress.1 We review a trial court’s ruling on a motion to suppress under

a bifurcated standard of review. State v. Staton, 599 S.W.3d 614, 616 (Tex. App.—

Dallas 2020, pet. ref’d) (citing State v. Ruiz, 577 S.W.3d 543, 545 (Tex. Crim. App.

2019)). We give almost total deference to the trial court’s determination of historical



    1
      Tighe has not filed an appellate brief. As we have explained, Tighe argued in the trial court that
Martinez required suppression of the test results because the warrant authorized only seizure of his blood,
not testing. In its appellate issue, the State challenges both grounds cited by the trial court in its oral ruling,
Martinez and code of criminal procedure § 18.07.
                                                      –3–
facts and review de novo the application of the law to the facts. Id. We view the

record in the light most favorable to the trial court’s ruling and uphold the ruling if

it is supported by the record and is correct under any theory of the law applicable to

the case. Id.

       After the trial court signed its order in this case and this appeal was filed, the

Texas Court of Criminal Appeals issued its opinion in Crider v. State, 607 S.W.3d

305 (Tex. Crim. App. 2020), petition for cert. filed, No. 20-823 (U.S. Dec. 17, 2020).

Considering similar facts to those before us now, the court stated: “Here, the State

obtained the blood sample by way of a magistrate’s determination that probable

cause existed to justify its seizure—for the explicit purpose of determining its

evidentiary value to prove the offense of driving while intoxicated. That magistrate’s

determination was sufficient in this case to justify the chemical testing of the blood.

And this is so, we hold, even if the warrant itself did not expressly authorize the

chemical testing on its face.” Id. at 308.

       Here as in Crider, the magistrate’s determination that probable cause existed

to justify the seizure of the blood sample from Tighe was sufficient to justify the

chemical testing of the blood seized. See id.; see also State v. Jones, 608 S.W.3d

262, 264 (Tex. App.—Dallas 2020, pet. ref’d) (concluding Martinez did not apply

to blood draw pursuant to warrant “because it dealt with a different question—i.e.,

whether ‘an individual has an expectation of privacy in blood previously drawn for

purposes other than police testing,’” quoting Staton, 599 S.W.3d at 618).

                                             –4–
      Also after the trial court issued its order and the State filed this appeal, this

Court considered and rejected the argument that code of criminal procedure article

18.07 governs the time for testing blood as well as the time for seizing it. In State v.

Jones, we explained:

      [Article 18.07] merely provides the deadlines for seizing the evidence,
      not analyzing it. It specifies that with certain exceptions not applicable
      here, a warrant must be executed within three days of its issuance,
      exclusive of the day of issuance and the day of execution. . . . The
      execution of the warrant is the blood draw, not the testing and/or
      analysis of that blood. Our opinion in Staton says nothing about
      imposing a deadline for the testing and/or analysis of blood, much less
      applying the statutory deadline of article 18.07(a)(3) to the testing
      and/or analysis of the blood, and we decline Jones's invitation to create
      new law on this subject.

Jones, 608 S.W.3d at 264–65 (citing Staton, 599 S.W.3d at 618).

      We conclude the trial court erred by granting appellee’s motion to suppress.

See Crider, 607 S.W.3d at 308; Jones, 608 S.W.3d at 264–65; Staton, 599 S.W.3d

at 618. We sustain the State’s sole issue.

                                     CONCLUSION

      We reverse the trial court’s order granting the motion to suppress and remand

the case to the trial court for further proceedings.




                                             /Leslie Osborne/
                                             LESLIE OSBORNE
                                             JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200698F.U05
                                          –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

THE STATE OF TEXAS, Appellant                 On Appeal from the County Criminal
                                              Court No. 9, Dallas County, Texas
No. 05-20-00698-CR          V.                Trial Court Cause No. MB18-49378-
                                              K.
JACK BRYAN TIGHE II, Appellee                 Opinion delivered by Justice
                                              Osborne. Justices Myers and Carlyle
                                              participating.

      Based on the Court’s opinion of this date, the trial court’s November 19, 2019
order granting appellee Jack Bryan Tighe II’s motion to suppress is REVERSED
and the cause is REMANDED for further proceedings.


Judgment entered January 26, 2021




                                        –6–